UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6439



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JAMES B. TERRY, a/k/a Johnny Terry,

                                              Defendant - Appellant.



On Petition for Rehearing with Suggestion for Rehearing in Banc.
                  (CR-92-216, CA-96-1216-6-20)


Submitted:   October 7, 1997              Decided:   October 29, 1997


Before WILKINS and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


James B. Terry, Appellant Pro Se. Matthew Raymond Hawley, Jr.,
Assistant United States Attorney, Greenville, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James B. Terry pled guilty to money laundering, 18 U.S.C.

§ 1956(a)(1)(A)(i) (1994), conspiracy to distribute narcotics, 21

U.S.C. § 846 (1994), and using and carrying a firearm during and in

relation to a drug trafficking crime, 18 U.S.C.A. § 924(c) (West

Supp. 1997). Terry filed a motion under 28 U.S.C.A. § 2255 (West
1994 & Supp. 1997) challenging his § 924(c) conviction under Bailey
v. United States, ___ U.S. ___, 116 S.Ct. 501 (U.S. Dec. 6, 1995)

(Nos. 94-7448, 94-7492). The district court granted relief and

resentenced Terry, adding an enhancement for possession of a fire-

arm during a drug offense. U.S. Sentencing Guidelines Manual,
§ 2D1.1(b)(1) (1995). Terry appeals, claiming that the lower burden

of proof applicable at sentencing violated his right to due

process.
     This court has held that the preponderance of evidence stan-

dard of proof at sentencing does not violate due process. See

United States v. Engleman, 916 F.2d 182 (4th Cir. 1990); see also

United States v. Bowman, 926 F.2d 380, 381-82 (4th Cir. 1991)
(holding that application of § 2D1.1 does not violate Due Process

Clause). Because the evidence presented by the government estab-

lished that Terry possessed fourteen firearms at the time of his

arrest on drug trafficking charges, the district court's applica-

tion of § 2D1.1 was not clearly erroneous. See United States v.

Rusher, 966 F.2d 868, 880 (4th Cir. 1992).

     Accordingly, we deny a certificate of appealability and dis-

miss the appeal. We dispense with oral argument because the facts

                                 2
and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




                                3